            Case 1:20-cv-03812-APM Document 35 Filed 01/27/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CATHOLIC LEGAL IMMIGRATION
NETWORK, INC., COMMUNITY LEGAL
SERVICES IN EAST PALO ALTO, KIND,
INC., d/b/a KIDS IN NEED OF DEFENSE,
and COALITION FOR HUMANE
IMMIGRANT RIGHTS,

                      Plaintiffs,

       v.
                                                    Case No. 1:20-cv-03812-APM
EXECUTIVE OFFICE OF IMMIGRATION
REVIEW, JAMES MCHENRY, in His official
capacity as DIRECTOR OF THE
EXECUTIVE OFFICE FOR IMMIGRATION
REVIEW, U.S. DEPARTMENT OF
JUSTICE, and MONTY WILKINSON, 1 in his
official capacity as ACTING ATTORNEY
GENERAL OF THE UNITED STATES,

                      Defendants.



                  JOINT STATUS REPORT REGARDING SCHEDULING

       The parties submit this Joint Status Report in response to the Court’s order directing the

parties to meet and confer and submit a “proposed schedule for further proceedings in this

matter.” ECF No. 34. In response to the Court’s order, on January 25, 2021, the parties

conferred by telephone, and state as follows:

       On January 20, 2021, new leadership assumed responsibility for the U.S. Department of

Justice (“the Department”), and effective January 31, 2021, the Executive Office for Immigration

Review will also be under new leadership. The parties agree that a stay of all proceedings in this


1
  Monty Wilkinson has been substituted for Jeffrey A. Rosen as defendant in this case pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure.
                                                1
             Case 1:20-cv-03812-APM Document 35 Filed 01/27/21 Page 2 of 3




case through April 2, 2021, is warranted to afford Defendants’ new leadership sufficient time to

become familiar with the issues in this case. Accordingly, the parties jointly and respectfully

request that all proceedings in this lawsuit, including the deadline for Defendants to respond to

Plaintiffs’ Complaint, currently set for February 27, 2021, be stayed through April 2, 2021, when

the parties will file a further joint status report proposing a schedule for further proceedings in

this case.



Dated: January 27, 2021                                Respectfully submitted,

 Counsel for Plaintiffs                                Counsel for Defendants

 /s/ Vladimir J. Semendyai                             BRIAN M. BOYNTON
 Vladimir J. Semendyai                                 Acting Assistant Attorney General

 Richard W. Mark (pro hac vice)                        BRIGHAM J. BOWEN
 (admission pending)                                   Assistant Branch Director
 Joseph Evall (pro hac vice)                           Federal Programs Branch
 (admission pending)
 Katherine Marquart (                                  /s/ Julie Straus Harris
 D.C. Bar No. 1044618)                                 JULIE STRAUS HARRIS
 Julianne L. Duran (pro hac vice)                      DC Bar No. 1021298
 Laura C. Mumm                                         Senior Trial Counsel
 (D.C. Bar No. 1032245) (admission pending)
 Alexandra Perloff-Giles (pro hac vice)                JAMES R. POWERS
 GIBSON, DUNN & CRUTCHER LLP                           TX Bar No. 24092989
 200 Park Avenue                                       Trial Attorney
 New York, NY 10166-0193
 Tel: (212) 351-4000                                   U.S. Department of Justice
 Fax: (212) 351-4035                                   Civil Division, Federal Programs Branch
 rmark@gibsondunn.com                                  1100 L Street NW
 jevall@gibsondunn.com                                 Washington, DC 20530
 kmarquart@gibsondunn.com                              Tel: (202) 353-7633
 jduran@gibsondunn.com                                 Fax: (202) 616-8470
 lmumm@gibsondunn.com                                  Email: julie.strausharris@usdoj.gov
 aperloff-giles@gibsondunn.com




                                                  2
       Case 1:20-cv-03812-APM Document 35 Filed 01/27/21 Page 3 of 3




Vladimir J. Semendyai
 (D.C. Bar No. 1044217)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036
Tel: (202) 955-8500
Fax: (202) 467-0539
vsemendyai@gibsondunn.com

Anthony Moreno (pro hac vice)
GIBSON, DUNN & CRUTCHER LLP
555 Mission Street
Suite 3000
San Francisco, CA 94105-0921
Tel: (415) 393-8200
Fax: (415) 393-8306
amoreno@gibsondunn.com

Robin Goldfaden (pro hac vice)
NATIONAL IMMIGRATION LAW CENTER
3450 Wilshire Blvd., #108-62
Los Angeles, CA 90010
Tel: (213) 639-3900
Fax: (213) 639-3911
goldfaden@nilc.org

Michelle Lapointe (pro hac vice)
NATIONAL IMMIGRATION LAW CENTER
P.O. Box 247
Decatur, GA 30031
Tel: (213) 279-2508
Fax: (213) 639-3911
lapointe@nilc.org

Katherine Melloy Goettel (pro hac vice)
Emma Winger (pro hac vice)
AMERICAN IMMIGRATION COUNCIL
1331 G Street NW, Suite 200
Washington, DC 20005
Tel: (202) 507-7512
Fax: (202) 742-5619
kgoettel@immcouncil.org
ewinger@immcouncil.org




                                          3
